Citation Nr: 0010379	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether new and material evidence had been presented to 
reopen a claim for service connection for a gastrointestinal 
disorder, to include a stomach disorder and a duodenal ulcer. 

2.  Entitlement to an effective date prior to August 23, 
1994, for entitlement to service connection for ulcerative 
proctitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, Veteran's Daughter


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


REMAND

The veteran asserts that he is entitled to an earlier 
effective date for establishment of service connection for 
ulcerative proctitis.  At his personal hearing held at the RO 
in April 1999, he contended that he should be entitled to an 
earlier effective date as he fully perfected an earlier 
appeal in the 1970s and the appeal was not sent to the Board 
of Veterans' Appeals for final adjudication.  

The Board has carefully considered the veteran's claim and 
notes the procedural history as follows.  An RO decision in 
June 1971 denied the veteran's original claim for service 
connection for a stomach condition on the basis that the 
claimed disorder was not shown on his separation examination.  
The veteran did not file a Notice of Disagreement and that 
decision became final.  In May 1972, the veteran filed an 
application to reopen that claim, which was denied by the RO 
in August 1972.  In June 1974 the RO again denied the 
veteran's application to reopen his claim for service 
connection for a stomach condition. 

In March 1975, the again denied the veteran's application to 
reopen his claim for service connection for a 
gastrointestinal disorder, to include a duodenal ulcer.  The 
veteran filed a Notice of Disagreement to that decision in 
August 1975.  The RO issued a Statement of the Case in 
October 1975 and informed the veteran that, should he wish to 
continue his appeal, he should file a substantive appeal.  
The veteran was also informed that if he did not contact the 
RO within 60 days, they would assume that he did not intend 
to complete his appeal.  The veteran provided testimony to 
the hearing officer at the RO in a hearing held in January 
1976.  At the end of the hearing, the hearing officer 
informed the veteran that a decision would be made by the RO 
concerning entitlement to service connection and that "in 
the event that the decision was not favorable, he would then 
have the opportunity to have the case go to the Board of 
Veterans' Appeals in Washington, DC."  The hearing officer 
issued a decision denying entitlement to service connection 
in June 1976 and the veteran was notified in a Supplemental 
Statement of the Case.  In the letter accompanying the 
decision, the veteran was informed that if he did not agree 
with the decision he should notify the RO within 30 days from 
the date of the letter.  Further, he was told that if the RO 
did not hear from him within the time limit, no further 
action would be taken.  A VA Form 1-9 was enclosed.

Shortly thereafter, the RO received additional medical 
evidence pertaining to the veteran's claim.  The RO 
considered the evidence but still found that service 
connection was not warranted.  The RO issued another 
Supplemental Statement of the Case in August 1976 and again 
informed the veteran that he should notify the RO within 30 
days if he disagreed with the decision and that if he did not 
respond, no further action would be taken.  Another Form 1-9 
was included.

In August 1982, the veteran wrote the RO stating that he 
continued to suffer with a stomach condition and that he 
would like to reopen his claim based on the fact that he 
still felt that the stomach problems were service connected.  
He was informed in September 1982 that he needed to submit 
new and material evidence in order to reopen his claim.  No 
evidence was submitted.

On August 23, 1994, the veteran wrote the RO requesting a 
recent Statement of the Case regarding his claim of 
entitlement to service connection for the stomach disability.  
He also stated that he would like to reopen his claim of 
entitlement to service connection for the stomach disability.  
The RO found no recent rating decision and sent a copy of the 
September 1982 letter.  In September 1995, the veteran wrote 
again requesting that his claim for service connection for 
the stomach/intestinal problems be reopened and he submitted 
new medical evidence.  By rating decision dated May 1996, the 
RO found that new and material evidence sufficient to reopen 
the veteran's claim had not been submitted.  The veteran 
filed a Notice of Disagreement with that decision in June 
1996 and a Statement of the Case was issued later that same 
month.  The veteran filed his substantive appeal in September 
1996.  A Travel Board hearing was held in August 1997 and the 
Board ultimately granted entitlement to service connection 
for ulcerative proctitis.  Pursuant to that decision, the RO 
granted service connection and assigned a 30 percent 
evaluation for ulcerative proctitis, effective August 23, 
1994.  
The veteran appealed this effective date arguing that it 
should be earlier as he fully appealed his 1970's claims.  He 
and his representative argued at a personal hearing before 
the RO in April 1999 that the veteran's hearing testimony of 
January 1976 should have constituted his substantive appeal, 
thus completing that appeal.

The Board notes that the veteran did provide testimony in 
January 1976 regarding his claim of entitlement to service 
connection for a gastrointestinal disorder, after the 
issuance of the statement of the case or within one year of 
notice of the RO 1975 decision.  Generally perfection of an 
appeal requires a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.200 (1999).  The appellant's 
testimony before the RO in January 1976, when reduced to 
writing, constituted a timely, valid substantive appeal as to 
the issue of whether new and material evidence had been 
submitted to reopen a claim of service connection for a 
gastrointestinal disorder.  Sondel v. Brown, 6 Vet. App. 218, 
220 (1994); see Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).   
Thus, despite the veteran's failure to notify the RO within 
30 days if he disagreed with the decision after the RO issued 
another Supplemental Statement of the Case in August 1976, 
and again informed him that he should submit such notice, it 
is the Board's judgment that, in view of the foregoing 
analysis, he had already perfected his appeal at that point.
In view of the Board's determination that the veteran 
perfected his appeal of the RO's March 1975 decision denying 
his application to reopen a claim for service connection for 
a gastrointestinal disorder, to include a duodenal ulcer, a 
procedural defect is now evident which requires a remand 
under 38 C.F.R. § 19.9 (1999).  
If correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the agency of original jurisdiction for the 
necessary action.  Id.  Accordingly, remand is warranted for 
clarification and issuance of a supplemental statement of the 
case containing laws and regulations pertinent to the issue 
that is still in appellate status from a March 1975 RO 
decision: Whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
gastrointestinal disorder, to include a duodenal ulcer.  
Appellate review of the issue of an effective date prior to 
August 23, 1994, for entitlement to service connection for 
ulcerative proctitis must be deferred pending completion of 
the requested development. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must issue a supplemental 
statement of the case (SSOC) informing 
the veteran that he has perfected his 
appeal of its March 1975 RO decision 
denying his application to reopen a claim 
for service connection for a 
gastrointestinal disorder, to include a 
duodenal ulcer.  The law and regulations 
pertaining to finality of unappealed RO 
decisions must be included in the SSOC.   

2.  The veteran and his representative 
are informed that they may furnish 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 
(1995). 

3.  Thereafter, the RO must readjudicate 
the issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
gastrointestinal disorder, to include a 
duodenal ulcer; and entitlement to an 
effective date prior to August 23, 1994, 
for service connection for ulcerative 
proctitis.  

If the full benefits sought are not granted, the veteran and 
his representative must be issued another SSOC and be 
provided with an opportunity to respond, in compliance with 
applicable appellate procedures.  The purpose of this REMAND 
is to comply with procedural due process of law.  By this 
action, the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case.  The veteran need take no action until otherwise 
notified.

The claims must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 7 -


- 6 -


